Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Johnson on 1/31/2022.

The application has been amended as follows: 



IN THE CLAIMS:


Cancel claims 1-18. 


a) introducing a mixture of a cannabis resin; and an edible lipid or a hydrophobic organic solvent, into a sealed container;
b) heating the mixture in the sealed container to extract cannabinoids and terpenes from the resin to produce an extracted cannabinoid/terpene mixture;
c) adding water to the extracted cannabinoid/terpene mixture in the sealed container;
d) decarboxylating the cannabinoids by heating the extracted cannabinoid/terpene mixture and water in the sealed container at a temperature in a range of approximately 90 0 C to 140 0 C under a pressure of up to approximately 420 kPa over atmospheric pressure for a period of about 1-25 hours to produce a decarboxylated cannabinoid/terpene mixture;
e) allowing the decarboxylated cannabinoid/terpene mixture and water to cool and separate in the sealed container for a period of about 8 hours - 24 hours; and
f) removing the decarboxylated cannabinoid/terpene mixture from the upper portion of the sealed container.

20.  (New) The method of claim 19,  wherein decarboxylating the cannabinoids by heating the extracted cannabinoid/terpene mixture and water comprises heating at a temperature of approximately 125 0 C and a pressure of up to 150 kPa over atmospheric pressure. 



22. (New)  The method of claim 19, wherein the decarboxylated cannabinoid/terpene mixture comprises a terpene to cannabinoid ratio by mass in the range of about 1:20 to 1:1.

23. (New) The method of claim 19, wherein terpenes comprise at least 5% of the active compounds in the decarboxylated cannabinoid/terpene mixture.

24. (New) The method of claim 19, comprising filtering the cannabis resin from the extracted cannabinoid/terpene mixture after extracting cannabinoids and terpenes.

25. (New) The method of claim 24, wherein filtering the cannabis resin occurs prior to heating the extracted cannabinoid/terpene mixture.

26. (New) The method of claim 19, wherein introducing the mixture into the sealed container comprises introducing fresh cannabis resin and an edible lipid.

27. (New) The method of claim 26, wherein introducing the mixture into the sealed container comprises introducing fresh cannabis resin and a hydrophobic organic solvent.



29. (New) The method of claim 19, wherein adding water to the extracted cannabinoid/terpene mixture comprises adding water in a 1:1 ratio, by mass, with the edible lipid or a hydrophobic organic solvent.

30. (New) The method of claim 19, comprising removing a residual mixture from the bottom portion of the sealed container and separating the water and the extractor from the residual mixture to produce a secondary extraction product. 

31. (New) The method of claim 30, comprising introducing the secondary extraction product into the sealed container with the mixture.

32. (New) The method of claim 19, comprising obtaining the cannabis resin from the mixture by separating the cannabis resin from fresh cannabis. 

33. (New) The method of claim 32, wherein the cannabis resin is mixed with the extractor immediately after separating the cannabis resin from cannabis.

34. (New) The method of claim 19, wherein the sealed container has an inlet port in a lower portion thereof and a product port in the upper portion thereof, and wherein removing the active extraction product from the upper portion of the sealed container 


The following is an examiner’s statement of reasons for allowance:   the closest prior art is WO 2017/051398 Al and US 2016/0346339 Al for the reasons provided in the search report. The instantly claimed invention is NOT taught by these refererences. 
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655